UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7382



THOMAS EDWARD PLUMMER,

                                                Plaintiff - Appellant,

          versus


SERGEANT HARRIS,    Officer   at   Wallens   Ridge
State Prison,

                                                 Defendant - Appellee,

          and


RONALD J. ANGELONE; NURSE MCNEIL, Medical
Department, Wallens Ridge State Prison; S.K.
YOUNG; RANDOLPH PHILLIPS; ADAM HARVEY,

                                                           Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Pamela Meade Sargent, Magistrate
Judge. (CA-00-678)


Submitted:   February 14, 2002           Decided:    February 22, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Thomas Edward Plummer, Appellant Pro Se. William W. Muse, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Thomas Edward Plummer appeals the magistrate judge’s order

dismissing his action under 42 U.S.C.A. § 1983 (West Supp. 2001),

following a bench trial.*   The record does not contain a transcript

of the trial.    Plummer has the burden of including in the record on

appeal a transcript of all parts of the proceedings material to the

issues raised on appeal.    Fed. R. App. P. 10(b); 4th Cir. Local R.

10(c).   Appellants proceeding on appeal in forma pauperis are

entitled to transcripts at government expense only in certain cir-

cumstances.     28 U.S.C. § 753(f) (1994).   By failing to produce a

transcript or to qualify for the production of a transcript at

government expense, Plummer has waived review of the issues on ap-

peal which depend upon the transcript to show error.   See Keller v.

Prince George’s Co., 827 F.2d 952, 954 n.1 (4th Cir. 1987).       We

have reviewed the record before the court and the district court’s

opinion and find no reversible error. We therefore affirm the dis-

trict court’s order.    We deny Plummer’s motion to proceed in forma

pauperis and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED


     *
      The parties consented to proceed before the magistrate judge
under 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2001).


                                   3